IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


EDWIN C. HAINES T/D/B/A ECHO,            : No. 833 MAL 2016
                                         :
                 Respondent              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
           v.                            :
                                         :
                                         :
LOFTY HACKENBERG AND TINA                :
HACKENBERG, PARTNERS T/A                 :
LOFTY'S RESTAURANT,                      :
                                         :
                 Petitioners             :


                                    ORDER



PER CURIAM

     AND NOW, this 25th day of April, 2017, the Petition for Allowance of Appeal is

DENIED.